                                         Case 3:14-cr-00536-MMC Document 351 Filed 07/23/20 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                             IN THE UNITED STATES DISTRICT COURT

                                  5                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,                     Case No. 14-cr-00536-MMC-1
                                                        Plaintiff,
                                  8
                                                                                       ORDER RE: ACTUAL LOSS
                                                   v.                                  CALCULATION
                                  9

                                  10     MARCUS FELDER,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court are the parties' respective memoranda pertaining to the

                                  14   calculation of actual loss, for the purpose of determining the applicable offense level.

                                  15   See U.S.S.G. § 2B1.1; see also U.S.S.G. § 2B1.1 cmt. n.3(A)(i) (defining "Actual loss").1

                                  16          Having read and considered the parties' written submissions (see Doc. Nos. 268,

                                  17   281, 286, 329, 332, 350), the Court overrules, with one exception, defendant Marcus

                                  18   Felder's ("Felder") objections and, applying the clear and convincing standard, finds the

                                  19   amounts sought by the government have been adequately supported.

                                  20          The one exception is a loss in the amount of $2000, attributed by the Fairmont

                                  21   Hotel to "damages to carpet." (See Trial Ex. 40.002.) As defined in the Sentencing

                                  22   Guidelines, "[a]ctual loss" is "the reasonably foreseeable pecuniary harm that resulted

                                  23   from the offense." See U.S.S.G. § 2B1.1 cmt. n.3(A)(i). Unlike the other items listed in

                                  24   the hotel bill, the above-referenced sum was not an amount charged for goods or

                                  25   services received, an2d the record before the Court lacks evidence to support a finding

                                  26
                                              1
                                  27           At the hearing conducted June 18, 2020, the Court determined the amount of
                                       intended loss. See U.S.S.G. § 2B1.1 cmt. n.3(A)(ii) (defining "Intended loss").
                                  28          2
                                                  At the hearing conducted June 18, 2020, the Court determined the amount of
                                         Case 3:14-cr-00536-MMC Document 351 Filed 07/23/20 Page 2 of 2




                                  1    that Felder authorized the hotel to charge a claimed loss of such nature to the card he

                                  2    provided.

                                  3          Accordingly, the Court finds the amount of actual loss is $63,905.15.

                                  4          IT IS SO ORDERED.

                                  5

                                  6    Dated: July 23, 2020
                                                                                              MAXINE M. CHESNEY
                                  7                                                           United States District Judge
                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   intended loss. See U.S.S.G. § 2B1.1 cmt. n.3(A)(ii) (defining "Intended loss").

                                                                                   2
